Case: 19-10381      Document: 00515172123         Page: 1    Date Filed: 10/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                   United States Court of Appeals

                                    No. 19-10381
                                                                            Fifth Circuit


                                  Summary Calendar                        FILED
                                                                   October 24, 2019
                                                                     Lyle W. Cayce
OMAR A. BROWN,                                                            Clerk

                                                 Plaintiff-Appellant
v.

FEDERAL EXPRESS CORPORATION,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CV-1456


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Omar A. Brown, a former long-time employee of
Defendant-Appellee Federal Express Corporation (“FedEx”), filed this
employment discrimination lawsuit grounded in his failure to be awarded a
promotion to a position for which he and other employees had applied. FedEx
filed a motion for summary judgment seeking dismissal of Brown’s lawsuit.
The district court referred the matter to a magistrate judge who considered the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10381     Document: 00515172123     Page: 2   Date Filed: 10/24/2019



                                  No. 19-10381
filings and evidence submitted by both parties, then prepared and filed a 22-
page Findings, Conclusions, and Recommendation, exhaustively considering
the factual allegations and the law applicable to Brown’s complaint. Shortly
after receipt of the magistrate judge’s filing, the district court issued an Order
granting FedEx’s Motion for Summary Judgment. On the same day, the court
issued its Final Judgment, dismissing all of Brown’s claims with prejudice.

      We have now considered the record on appeal, including without
limitation the briefs of the parties and the exhaustive report and
recommendation of the magistrate judge. Like the district court before us, we
are convinced that the magistrate judge’s recommendation to grant FedEx’s
Motion for Summary Judgment of Dismissal is correct in light of the alleged
facts and the applicable law. We therefore affirm the district court’s dismissal
of Brown’s claims with prejudice.

AFFIRMED.




                                        2